NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
ANNETTE RIV'ERA,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Responden.t.
2012-3019 _
Petiti0n for review of the Merit Systems Protection
B0ard in case n0. AT0752110696-I-1.
ON MOTION
ORDER
The Merit Systems Protection Board moves for a 21-
day extension of ti1ne, until 1\/latch 2, 2012, to file its
response brief Annette Rivera opposes
Upon consideration_thereof,
IT ls ORDERED THAT:
The motion is granted

RIVERA V. MSPB 2
FOR THE COURT
 2 1  /s/ Jan Horba1y
Date J an Horba1y
Clerk
ccc Annette Rivera
Sara B. Rearden, Esq. FILE-D
u.s. c0unT ns AFPEALs son
831 11-:eFEnsnAL macon
FEB 21 2012
JAN HORBALV
CLEHK
§